Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 1 of 60 Page ID
                                 #:2261


  1 Humberto M. Guizar, Esq., (SBN 125769)
    Christian Contreras, Esq., (SBN 330269)
  2 ccontreras@ghclegal.com
  3 GUIZAR, HENDERSON & CARRAZCO, L.L.P.
    Justice-X Building
  4 3500 W. Beverly Blvd.,
    Los Angeles, CA 90640
  5 Telephone: (323) 725-1151
    Facsimile: (323) 597-0101
  6
  7 Stephen King, Esq., (SBN 224683)
    KINGS JUSTICE LAW
  8 Justice-X Building
    3500 W. Beverly Blvd.,
  9 Los Angeles, CA 90640
 10 Telephone: (323) 546-4523
 11 Attorneys for Proposed Intervenor-Plaintiffs,
    LATINO COALITION OF LOS ANGELES
 12 & PASTOR JOSUE TIGUILA
 13
                        UNITED STATES DISTRICT COURT
 14
 15                    CENTRAL DISTRICT OF CALIFORNIA
 16
 17 LA ALLIANCE FOR HUMAN                  )   CASE NO.: 2:20-cv-02291 DOC-KES
                                               [Assigned to the Hon. David O.
 18 RIGHTS, et al.,                        )
                                               Carter]
                                           )
 19                    Plaintiffs,
                                           )   PROPOSED INTERVENORS’
 20              v.                            LATINO COALITION OF LOS
                                           )   ANGELES’ AND PASTOR JOSUE
 21                                        )   TIGUILA’S REQUEST FOR
      CITY OF LOS ANGELES, et al.,
                                           )   JUDICIAL NOTICE
 22
                       Defendants.         )   Date:
 23                                            Time:
                                           )
 24                                            Ctrm:      First Street U.S.
                                           )              Courthouse,
 25                                        )              350 W. 1st Street,
                                                          Los Angeles, CA 90012
 26                                        )
                                           )   Action filed: March 10, 2020
 27
 28

                                     1
              PROPOSED INTERVENORS’REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 2 of 60 Page ID
                                 #:2262


  1           TO THE HONORABLE COURT, ALL PARTIES AND THEIR
  2   ATTORNEYS OF RECORD:
  3           Pursuant to Rule 201 of the Federal Rules of Evidence, Proposed
  4   Intervenors respectfully request that the Court take judicial notice of the
  5   following court document.
  6         1. Los Angeles Homeless Service Authority’ 2020 Greater Los Angeles
  7           Homeless Count Presentation. A true and correct copy of the
  8           presentation is attached as Exhibit 101.
  9         2. Stemming the Rise of Latino Homelessness: Lessons from Los Angeles
 10           County by Melissa Chinchilla, Phd, MCP. A true and correct copy of
 11           the report is attached as Exhibit 102.
 12           Rule 201 of the Federal Rules of Evidence authorizes courts to, at any
 13   stage of the proceeding, "judicially notice a fact that is not subject to
 14   reasonable dispute because it (1) is generally known within the trial court's
 15   territorial jurisdiction; or (2) can be accurately and readily determined from
 16   sources whose accuracy cannot reasonably be questioned." Fed. R. Evid.
 17   201(b), (d). While a court has discretion to take judicial notice of a fact, it
 18   "must take judicial notice if a party requests it and the court is supplied with
 19   the necessary information." Fed. R. Evid. 201(c).
 20           A “court may take judicial notice of a public record which has a 'direct
 21   relation to the matters at issue,' but only of the existence of those matters of
 22   public record (the existence of a public document or of representations in the
 23   document) but not the veracity of arguments or disputed facts in the
 24   document." Cactus Corner, LLC v. U.S. Dep't of Agric., 346 F. Supp. 2d 1075,
 25   1099 (E.D. Cal. 2004).
 26   ///
 27   ///
 28   ///

                                        2
                 PROPOSED INTERVENORS’REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 3 of 60 Page ID
                                 #:2263


  1         Accordingly, Proposed Intervenor Plaintiffs Latino Coalition of Los
  2   Angeles and Pastor Josue Tiguila respectfully request this Court take judicial
  3   notice of Exhibits 101 and 102.
  4   Dated: July 17, 2020         GUIZAR, HENDERSON & CARRAZCO, LLP
  5
  6                                 By:
                                          CHRISTIAN CONTRERAS
  7                                       Attorneys for Proposed Intervenor
                                          Plaintiffs, LATINO COALITION OF LOS
  8                                       ANGELES & PASTOR JOSUE TIGUILA
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                     3
              PROPOSED INTERVENORS’REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 4 of 60 Page ID
                                 #:2264


  1
  2
  3
                        EXHIBIT 101
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                      EXHIBIT 101
    Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 5 of 60 Page ID
                                     #:2265




LOS ANGELES HOMELESS SER VICES AUTHORIT Y




Greater Los Angeles
Homeless Count
2020
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 6 of 60 Page ID
                                                                                                       #:2266



C O U N T A N A LY S I S




Why we count

Behind these numbers are our NEIGHBORS.


We use this information locally to inform
policies and strategies to end homelessness,
and L.A.’s data contributes to the California
and national understanding of homelessness.




2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                   31/
                                                                                                                                                            2
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 7 of 60 Page ID
                                                                                                       #:2267



C O U N T A N A LY S I S




Our homeless services system is helping more people than ever,
but we must go upstream to stop the inflow to homelessness
due to inadequate housing supply, income inequality, and
institutional racism.



                           S U CC E S S E S :                                                                                   CHALLENGES:

                           ▶   Annual Housing placements doubled since Measure H                                                ▶    Systemic racism in housing, justice, health care and
                                                                                                                                     economic policy
                           ▶   LAHSA’s Housing Central Command increased speed of
                                                                                                                                ▶    Housing supply 509,000 units short
                               placements
                                                                                                                                ▶    Wages not keeping up with rent costs
                           ▶   6,010 people sheltered quickly in pandemic.
                                                                                                                                ▶    Economic impact of COVID-19 and pandemic recession



2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                         31/
                                                                                                                                                                                                  3
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 8 of 60 Page ID
                                                                                                       #:2268



C O U N T A N A LY S I S




The number of people
experiencing homelessness at
any point in time in L.A. Is still
unacceptably high



City of Los Angeles                                             41,290

County of Los Angeles                                           66,436


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                   31/
                                                                                                                                                            4
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 9 of 60 Page ID
                                                                                                       #:2269



C O U N T A N A LY S I S




Homelessness is a regional
challenge
                                                                                       San
                                                                                       Luis                                  Kern
                                                                                      Obispo                                +18.8%

In Southern California, only one county’s                                                     Santa                                                            San Bernardino
                                                                                             Barbara                                                              +19.9%
homeless count decreased - San Diego - while
the other five counties increased between 3%                                                  +5.2%                 Ventura                Los
                                                                                                                     +4.4%               Angeles
and 20%.*
                                                                                                                                         +12.7%

                                                                                                                                                      Orange   Riverside +2.6%



                                                                                                                                                                San
                                                                                                                                                                                Imperial
                                                                                                                                                               Diego
                                                                                                                                                                -6%

*Orange and San Luis Obispo Counties did not conduct street counts in 2020;
Imperial County has not finalized data.

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                        31/
                                                                                                                                                                                                 5
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 10 of 60 Page ID
                                                                                                        #:2270



C O U N T A N A LY S I S




L.A.’s inadequate housing supply, systemic racism and
income inequality are driving inflows to homelessness




L.A. needs 509,000 new affordable                                Systemic racism leads to a                                                            Wages have not kept pace with rents
housing units to meet current demand (CA                         disproportionate number of black                                                      Renters in LA County need to earn $41.96
Housing Partnership 2020 report)                                 people becoming homeless In L.A. County,                                              per hour — 2.8 times the City of L.A.
                                                                 where 8% of the overall population is black,                                          minimum wage — to afford the average
                                                                 but black people represent 34% of those                                               monthly asking rent of $2,182.
                                                                 experiencing homelessness.




2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                          31/
                                                                                                                                                                                                   6
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 11 of 60 Page ID
                                                                                                        #:2271



C O U N T A N A LY S I S




Inflow has Increased
in 2020
                                                                                                                                       555,105*
                                                                                                                        Severely rent-burdened L.A. households
L.A. housed more people then ever,
yet our housing affordability crisis
drove a net rise in homelessness.                                                                                        6,310 people prevented from entering
                                                                                                                                    homelessness




                                                                     58,936                                                                                                           66,436
                                                                                                         +82,955                             -22,769                  -52,686
                                                                      2019                                                                                                          2020 Point-
                                                                                                    Estimated inflow                        Housing              Estimated other
                                                                  Point-in-time                                                                                                       in-time
                                                                                                        over 2019                          placements            exits to housing
                                                                     count                                                                                                             Count




*US Census ACS data


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                               31/
                                                                                                                                                                                                        7
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 12 of 60 Page ID
                                                                                                        #:2272



C O U N T A N A LY S I S




The share of sheltered                                                                                                                        2019            2020
population increased in
both the City and                                                                                                                                      25%           28%

the County                                                                                  L A CO U N T Y
                                                                                                                                        75%                  72%

▶   18,395 people experiencing homelessness
    in L.A. County were sheltered, up from
    14,722 the previous year, a 25% increase

                                                                                                                                                       25%           30%
                                                                                                      LA CITY
                                                                                                                                        75%                  70%
                                                    S H E LT E R E D
                                                    U N S H E LT E R E D


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                        31/
                                                                                                                                                                                 8
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 13 of 60 Page ID
                                                                                                        #:2273



C O U N T A N A LY S I S




And once COVID-19 hit, our new                                                                                                                                HOUSING
                                                                                                                                                               GOAL

systems allowed us to shelter
thousands more

                                                                                                                                         S H E LT E R E D
▶   With unprecedented speed, our system has sheltered 6,010
    of our most vulnerable in past 3 months alone as part of our
    COVID-19 response.

▶   Now, our focus is moving the 15,000 most vulnerable people
    experiencing homelessness, and including all Project
    Roomkey residents, into permanent housing.

▶   We need the local, state and federal funds to make this                                                                                     6,010            15,000
    happen.                                                                                                                             M A R C H - M AY        CO V I D - 19
                                                                                                                                                  2020      R E CO V E R Y P L A N



2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                  31/
                                                                                                                                                                                           9
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 14 of 60 Page ID
                                                                                                        #:2274



C O U N T A N A LY S I S




Even in L.A.’s tight housing
market, we placed more
people than ever into housing
                                                                                                                                                                        22,769*
                                                                                                                                                              21,631

                                                                                                                                                                         28%       Rapid
                                                                                                                                                               34%      (6,370)    Re-Housing
▶   22,769 housing placements, up from                                                                                                             17,558     (7,258)
    last year and more than double annual                                                                                      15,131
                                                                                                                                                                         23%       Supportive
    placements since before Measure H                                                                      11,904                                                       (5,332)    Housing
                                                                                                                                                               24%
                                                                                       9,658                                                                  (5,158)
▶   88% of those placed through our system in
    2018 have not returned to homelessness*                                                                                                                               49%      Other
                                                                                                                                                               42%      (11,067)   Permanent
                                                                                                                                                              (9,215)              Housing




                                                                                       2014                2015                 2016                   2017   2018       2019
*2019 total includes 244 placements from LACDA


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                             31/
                                                                                                                                                                                                      10
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 15 of 60 Page ID
                                                                                                        #:2275



C O U N T A N A LY S I S




Thousands of permanent supportive
housing units are bringing our most
vulnerable inside

MORE THAN 10,000 PSH                                  Fiscal Year                        Total PSH Units
UNITS IN THE PIPELINE
                                                      2019-20                                                     732
▶   2,360 PSH units will open in                      2020-21                                                  2,694
    the next 12 months.

▶   New PSH units fill within days,                   Cumulative total by:
    a more robust rate than other                     2024-25                                               10,638
    housing units.

                                                                                                                                  PATH Metro Villas opened March 26, 2019 with 65 new units of
                                                                                                                                  supportive housing

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                              31/
                                                                                                                                                                                                       11
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 16 of 60 Page ID
                                                                                                        #:2276



C O U N T A N A LY S I S




Our system continues
to help significantly
more people                                                                                                                 2015
                                                                                                                            PRE-MEASURE H               2019    2020

                                     PREVENTION                                                                                 1,346                  5,643    6,310*



                                     OUTREACH & ENGAGEMENT                                                                      11,747                 34,110   38,865



                                     INTERIM HOUSING                                                                            18,979                 24,493   26,032


                                     PERMANENT HOUSING
                                                                                                                                11,904                 21,631   22,769
                                     PLACEMENTS


* Number from fiscal year 2018-19.

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                      31/
                                                                                                                                                                               12
             Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 17 of 60 Page ID
                                               #:2277




Insights from the
2020 Count Results
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 18 of 60 Page ID
                                                                                                        #:2278



COUNT INSIGHTS




Seniors 62+
increased by 20%
                                                                                                2019                                                    2020            % CHANGE
                                                                                                                                                                      Sheltered 38.4%
▶   Seniors have been a focus                                                                                                                            6,290
                                                                                                                                                                    Unsheltered 16.1%
    during the COVID-19 crisis,
                                                                       TOTAL                    5,231                                                                     Total 20.2%
    with 1,953 adults 55 and
    older sheltered through
    Project Roomkey over the                                                                                                                             4,939
    past three months.
                                                           UNSHELTERED
                                                                                                4,255
▶   21% of the 4,939
    unsheltered seniors from
    2020 have been sheltered
    through Project Roomkey.                                   SHELTERED                          976                                                    1,351

                                                                                            Age of 62+                                                 Age of 62+
Numbers are for LA Continuum of Care

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                 31/
                                                                                                                                                                                          14
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 19 of 60 Page ID
                                                                                                        #:2279



COUNT INSIGHTS



Homelessness Among Transition
Age Youth Households and
Unaccompanied Minors
Increased 19%
                                                            3,926                                                 4,673
                                                            Total                                                 Total
▶   4,673 transition-aged
    youth experienced
    homelessness, up from
    3,926 last year, within the                                      1,734                                                   2,088
                                                                   Sheltered                                               Sheltered
    LA Continuum of Care
                                                       2,192                                              2,585
                                                    Unsheltered                                        Unsheltered




                                                             2019                                                  2020


*Transition Age Youth Households includes both individuals 18-24 and members of families headed by persons 18-24.

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             15
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 20 of 60 Page ID
                                                                                                        #:2280



COUNT INSIGHTS




0.6% increase                                                                                          % CHANGE

in veterans                                                                                       Sheltered 0.2%
                                                                                             Unsheltered 0.8%
                                                                                                            Total 0.6%


This is the population that has
received the biggest boost in
                                                               3,878                                                   3,902
federal, state and local investment
over the past decade.

Illustrates the serious challenge
                                                                        982
of stemming the tide of inflow                                        Sheltered
                                                                                                                               984
                                                                                                                             Sheltered
to homelessness when the
population with the most stable
                                                              2,896                                                 2,918
resource base simply holds                                 Unsheltered                                           Unsheltered
essentially flat.


                                                             2019                                                    2020
Numbers are for LA County.

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             16
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 21 of 60 Page ID
                                                                                                        #:2281



COUNT INSIGHTS




Methodological
                                                                                                     A new, more accurate baseline for unsheltered families
improvements
                                                                                               ▶

                                                                                                     resulted in a doubling of surveys from unsheltered families.

have set new                                                                                   ▶     Better survey methods reveal that chronic homelessness is
                                                                                                     more widespread than previously understood.
baselines for family
                                                                                               ▶     Because of these changes, year-to-year comparisons in
homelessness                                                                                         chronic homelessness and unsheltered families are not
                                                                                                     comparable, and we should consider 2020 a new baseline.
and chronic
homelessness


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                 31/
                                                                                                                                                                          17
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 22 of 60 Page ID
                                                                                                        #:2282



COUNT INSIGHTS




45.7% increase                                                                                          % CHANGE
                                                                                                   Sheltered 36.8%
in families                                                                                   Unsheltered 82.8%
                                                                                                             Total 45.7%
▶   36.8% increase in sheltered
    families
                                                               8,799                                                12,817
▶   This year an effort was                                    Total                                                 Total
    made to reach more
    unsheltered families
    (last year there were 83                             1,688
                                                      Unsheltered                                            3,086
    surveys, this year there                                                                              Unsheltered
    were 180) creating a new,
    more accurate baseline for                                     7,111                                                  9,731
                                                                 Sheltered                                              Sheltered
    unsheltered families.


Numbers indicate family members; HUD                           2019                                                  2020
defines family as at least one adult over 18
with at least one dependent child under 18

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             18
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 23 of 60 Page ID
                                                                                                        #:2283



COUNT INSIGHTS




A new level of
specificity on
substance use


▶   This resulted in a doubling of unsheltered
    who reported substance use in response
    to the new question wording: 14,284
    (32%), up from 6,583, or 16% in the old
    methodology.

▶   Notably, there was not a percentage
    increase in reporting long-term mental
    health conditions.




2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             19
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 24 of 60 Page ID
                                                                                                        #:2284



COUNT INSIGHTS




Changes to demographic
survey give a more accurate
picture of vulnerability
                                                                                                                                         16,528               25,490
                                                                                                                                          Total                Total

▶   HUD defines chronic as homeless more than a year and
                                                                                                                                                1,991               2,658
    has a disabling condition.                                                                                                                Sheltered           Sheltered


▶   54% more people in 2020 meet the HUD definition of
    chronic homelessness, from 16,528 to 25,490*.
                                                                                                                                14,537                      22,832
                                                                                                                              Unsheltered                 Unsheltered
▶   Because of these changes, year-to-year comparisons in
    chronic homelessness are not comparable, but we should
    consider 2020 a new baseline.

                                                                                                                                          2019                 2020
*Numbers are for LA County
2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                           31/
                                                                                                                                                                                    20
              Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 25 of 60 Page ID
                                                #:2285




Demographic
Snapshot
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 26 of 60 Page ID
                                                                                                        #:2286



DEMOGRAPHIC SNAPSHOT




Structural racism causes black
people to be 4x more likely to
experience homelessness
                                                                                                                                                       L.A. CoC Homeless    L.A. County
Without institutional racism, there would be                                                                                                                   Population   Population*
15,000 fewer people experiencing homelessness,
                                                                               Hispanic/Latino                                                                     36.1%         48.5%
almost all coming from African-American & Native
American populations.                                                          Black/African-American                                                              33.7%          7.9%

LAHSA, L.A. City & L.A. County are implementing                                White                                                                               25.5%         26.3%
the recommendations of the Ad Hoc Committee                                    American-Indian/Alaskan Native                                                       1.1%          0.2%
on Black People Experiencing Homelessness to
dismantle structural racism.                                                   Asian                                                                                1.2%         14.4%
                                                                               Native Hawaiian/Other Pacific Islander                                               0.3%          0.2%
                                                                               Multi-Racial/Other                                                                   2.1%          2.5%
*U.S. Census Data

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                             31/
                                                                                                                                                                                      22
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 27 of 60 Page ID
                                                                                                        #:2287



DEMOGRAPHIC SNAPSHOT




59% of newly homeless
cite economic hardship
as main reason
                                                                                                                                                         Percent of newly
                                                                                                                                                       homeless population*
▶   ⅔ of unsheltered adults are on their first                                                                                                              First Time (<=1yr)
    episode of homelessness
                                                                                                         Economic Hardship                                               59%
                                                                                                         Weakened Social Network                                         39%
                                                                                                         Disabling Health Condition                                      24%
                                                                                                         System Discharge                                                11%
                                                                                                         Violence                                                         8%
                                                                                                         Other                                                            4%

*Respondents may choose more than one reason.

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                              31/
                                                                                                                                                                                       23
                                                                       Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 28 of 60 Page ID
                                                                                                         #:2288



DEMOGRAPHIC SNAPSHOT




80% of unsheltered
Angelenos have been here
more than 5 years
▶   Two-thirds of unsheltered Angelenos became
    homeless here in L.A. County

    Length of time in L.A.                                   Place of Residence Before
    County LA CoC, 2020                                      Becoming Homeless L.A. CoC,
                                                             2020
                                                                          E-2%
                A-10%

                     B-10%                                       D-20%

                        C-9%                                  C-4%                                  A - L.A. County
                                   A - < 1year                 B-10%             A-64%
      D-71%                                                                                         B - Other County in Southern CA
                                   B - >1 - 5 years                                                 C - Other County in CA
                                   C - >5 - 10 years                                                D - Out of State
                                   D - > 10 years                                                   E - Outside of the U.S.




Numbers are for Unsheltered Adults 25+ and Children in Adult Families for the CoC only.
2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                     33
                                                                                                                                                         1/
                                                                                                                                                              24
                                                                                                                                                               5
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 29 of 60 Page ID
                                                                                                        #:2289



DEMOGRAPHIC SNAPSHOT




Gender
▶   ⅔ of people experiencing homelessness
    identify as male.

▶   1.3% of people experiencing homelessness are
    transgender
                                                      Number                          % of Pop                                                         Number    % of Pop
Cisgender Male                                          42,387                             66.5%                                                        42,797     67.2%
                                                                                                                  Male
Transgender Male                                             410                              0.6%
Cisgender Female                                        20,300                             31.9%                                                        20,671     32.4%
                                                                                                                  Female
Transgender Female                                           371                              0.6%
Non-Binary                                                   177                              0.3%                                                        238       0.4%
                                                                                                                  Non-Binary
Transgender Non-Binary                                        61                              0.1%
Total                                                   63,706                              100%                                                        63,706     100%

Numbers are for LA Continuum of Care
2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                         31/
                                                                                                                                                                                  25
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 30 of 60 Page ID
                                                                                                        #:2290



DEMOGRAPHIC SNAPSHOT




Domestic and Intimate
Partner Violence
                                                                                                                              Lifetime History of Domestic & Intimate Partner Violence
35% of Unsheltered Adults 18+ have a history
of domestic, intimate partner and other sexual
violence
                                                                                    All Persons                                                              35%
▶   Half of unsheltered cisgender adult
    women 18+                                                     Gender Non-Binary                                                     15%


                                                                 Transgender People                                                                                                  60%
▶   6 in 10 Transgender
    people of all genders                                             Cisgender Females                                                                                49%

                                                                         Cisgender Males                                                                 30%




                                                                                                                0%         10%          20%            30%     40%   50%       60%         70%    80%     90%       100%


                                                                                                                                                                           among Unsheltered Adults in LA CoC, N = 44,462

2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                                           31/
                                                                                                                                                                                                                    26
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 31 of 60 Page ID
                                                                                                        #:2291



DEMOGRAPHIC SNAPSHOT




Count results by Service
Planning Area (SPA)
                                                                                                                                                                           SPA 1


                                                                                                                                                 SPA 2
                                               2020

SPA 1 - Antelope Valley                       4,755
SPA 2 - San Fernando Valley                   9,277
SPA 3 - San Gabriel Valley                    5,082                                                                                                                             SPA 3
SPA 4 - Metro Los Angeles                    17,121
                                                                                                                                                                SPA 4
SPA 5 - West                                  6,009                                                                                                    SPA 5

SPA 6 - South                                13,012
                                                                                                                                                                 6
                                                                                                                                                                        SPA 7
SPA 7 - East                                  4,586
SPA 8 - South Bay                             6,594
                                                                                                                                                               SPA 8
Total (LA CoC)                               66,436



2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                     31/
                                                                                                                                                                                              27
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 32 of 60 Page ID
                                                                                                        #:2292



DEMOGRAPHIC SNAPSHOT




LAHSA’s new model and COVID-19
Recovery Plan are transforming
how our homeless services system
is managed
                                                                                                                                  Preserving affordable
                                                                                                                                                                                  Building housing for all
                                                                                                                                  housing, addressing income      HOUSING         income levels and investing
                                                                                                        PREVENTION                insecurity and housing          CREATION
▶   New strategic plan & command structure positions LAHSA                                              LAHSA Informs             stability, mainstream safety
                                                                                                                                                                                  in PSH creation
                                                                                                                                                                  LAHSA Informs
    as the center of gravity for the complex homeless response                                                                    net and anti-poverty efforts

    system--critical in L.A. where governance is diffuse

▶   Real-time awareness of the permanent supportive housing
    portfolio across government entities for the first time, and                                                                 The end-to-end system
                                                                                                        REHOUSING                                                                 Street level efforts to
                                                                                                                                 that focuses on placing our       STREET
    will extend to all housing interventions                                                             SERVICES                                                MANAGEMENT       provide service to our
                                                                                                                                 homeless residents into
                                                                                                          SYSTEM                                                                  neighbors who are living on
                                                                                                                                 temporary and permanent         LAHSA Co-Leads
▶   Housing Central Command will use this model to rapidly                                               LAHSA Leads             housing
                                                                                                                                                                                  the outside

    move our 15,000 most vulnerable inside



2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                                                                  31/
                                                                                                                                                                                                           28
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 33 of 60 Page ID
                                                                                                        #:2293



DEMOGRAPHIC SNAPSHOT




We need a bold, creative vision
to reimagine how to dramatically
grow L.A.’s housing supply and fix
systems that drive inflow

▶   We need the state, county and city to fund the Homeless COVID-19 Recovery
    Plan

▶   We need to reimagine and expand the supply of affordable and supportive
    housing with a regional approach that moves toward housing for all

▶   We need to target prevention resources to the most vulnerable communities
    to prevent a wave of evictions

▶   We need to scale up anti-racist programs that change how our foster care,
    health care, criminal justice and other systems work to advance racial justice


2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             29
                                                                      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 34 of 60 Page ID
                                                                                                        #:2294



DEMOGRAPHIC SNAPSHOT




It will take all of us to
reimagine our systems. We
need your help.

1. Advocate for system change to dismantle structural racism.

2. Advocate for expanded state and federal funding for LAHSA’s Covid-19
    Recovery Plan and affordable housing and homeless services.

3. Support more interim and supportive housing in your local community; Join
    the Everyone In Campaign.

4. Volunteer at your local homeless service agency.



2 0 2 0 | G R E AT E R LO S A N G E L E S H O M E L E S S C O U N T                                                                                    31/
                                                                                                                                                             30
              Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 35 of 60 Page ID
                                                #:2295




Thanks to the investments made by the people of LA County,
   thousands of people have a home tonight. Our urgent
        mission continues to help those who don’t.




                                Thank You
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 36 of 60 Page ID
                                  #:2296


  1
  2
  3
                         EXHIBIT 102
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                      EXHIBIT 102
       Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 37 of 60 Page ID
                                         #:2297


                                              Stemming the Rise of
                                              Latino Homelessness:
                                              Lessons from Los Angeles County

                                              Melissa Chinchilla, PhD, MCP




LPPI   LATINO POLICY &
       POLITICS INITIATIVE
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 38 of 60 Page ID




Table
Table of
      of Contents
         Contents
                                  #:2298




Executive Summary...............4
Latino Homelessness in LA County...............6
Methodology...............7
Causes of Homelessness ...............8
A Closer Look at the Undocumented...............10
Homelessness Prevention...............11
Outreach and Service Engagement...............12
Shelters and Rapid Rehousing...............14
Permanent Housing ...............16
Conclusion...............17
Recommendations...............18
Citations and Endnotes..............20
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 39 of 60 Page ID
                                  #:2299
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 40 of 60 Page ID
                                       #:2300




     Executive
     Executive summary
               summary
 FIGURE 1
Engagement in homeless                                         Homelessness                             is a national concern
services by race/ethnicity                                     and for many municipalities a local crisis. Los Angeles
                                                               County has the largest number of unsheltered homeless
                                                               individuals of any jurisdiction in the nation. In 2017,
                                                               there were an estimated 55,048 individuals experiencing
        40%                  35%           20%        4%
                                                               homelessness in Los Angeles County (LAHSA 2017).
  Total Homeless Population                                    In Los Angeles County, Latinos made up 48 percent of
                                                               the county’s population, and 35 percent of the homeless
        34%                  30%           27%      9%
                                                               population (LAHSA 2017). However, Latinos are likely
  Total Engaged                                                to be undercounted in homeless counts; they are more
                                                               likely to live outside of traditional homeless spaces (e.g.,
        42%                  24%           26%        8%       homeless shelters and encampments), rely heavily on
  Placed in Interim Housing                                    social networks, and use public services at lower rates
                                                               than other racial/ethnic groups (Conroy and Heer 2003;
        41%                 25%            29%        6%       Molina 2000). Latinos are also more likely to live in
  Linked to Permanent Housing                                  overcrowded households (Burr, Mutchler, and Gerst 2010;
                                                               Krivo 1995; Myers and Lee 1996), a characteristic not
        42%                  21%           31%        6%       captured in official homeless counts but one that likely
  Placed in Permanent Housing                                  contributes to unstable housing.

       Black       Latino      White       Other               Compared to other racial/ethnic groups, Latinos are least
                                                               likely to be engaged with homeless services. During fiscal
                                                               year 2017-2018, LAHSA estimated that Latinos made up
                                                               35 percent of the homeless population, but represented
SOURCE: Homelessness Policy Research Institute and CA Policy
Lab. 2018. “Examining Equity in the Homeless Service System    only 30 percent of those engaged by initial homeless
Through Data.” Presented at the LAHSA Ad Hoc Committee on      outreach. Moreover, Latinos were engaged in housing
Black People Experiencing Homelessness, May 21, 2018.          services at even lower rates, making up only 24 percent of
                                                               those placed in interim housing, 25 percent of those linked
                                                               to permanent housing, and 21 percent of those placed
                                                               in permanent housing (Homelessness Policy Resarch
                                                               Institute and CA Policy Lab 2018) (Figure 1).

                                                               Latino homelessness remains an understudied subject
                                                               with minimal research examining causes of housing
                                                               instability and service engagement patterns. Through
                                                               qualitative interviews with stakeholders across
                                                               Los Angeles County, including affordable housing



 4
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 41 of 60 Page ID
                                       #:2301



              “ Compared to other racial/ethnic
            groups, Latinos are least likely to be
              engaged with homeless services ”

and homeless service providers, legal advocates,               toward trusted local institutions. In addition, bilingual
researchers, and leaders in government, philanthropy, and      information about services is essential and more attention
homelessness policy, we find that Latino homelessness is       should be paid to culturally relevant interventions and the
complicated by a number of factors: immigration status,        identification of best practices.
cultural and language barriers, and low-income status.
Further, these factors frequently overlap, creating a          Stemming the Rise of Latino Homelessness provides a
complex picture of homelessness.                               starting point for conversation on issues impacting Latino
                                                               households experiencing or at the risk of experiencing
Stemming the Rise of Latino Homelessness identifies            homelessness. Additional research is critically needed to
challenges, opportunities, and steps for addressing            properly address the needs of this population. This report
Latinos’ distinct housing and service needs. Through our       is organized into core domains along the continuum of
interviews we find that there are significant resource         homeless services found in the literature (Wong, Park,
and knowledge gaps that need to be addressed to assure         and Nemon 2006): Causes of Homelessness; Homeless
that Latinos experiencing a housing crisis are served          Prevention; Outreach and Service Engagement; Shelters
through our current safety net and homeless service            and Rapid Rehousing; and Permanent Housing. The report
systems. Language and cultural barriers continue to            concludes with recommendations for addressing this
impact service engagement. Monolingual populations find        critical issue.
it particularly difficult to identify and obtain assistance,
while cultural beliefs around self-sufficiency prevent
individuals from seeking services. Furthermore, current         FIGURE 2
immigration debates, including changes to public charge
policy and growing xenophobic public discourse, have           Latino County Population vs.
created widespread fear and service disengagement              Latino Homeless population
among undocumented immigrants (i.e., individuals lacking
documents for legal immigration or residency) and mixed-
status households. We find that undocumented individuals
are highly vulnerable, and that resources targeting this              latinos
                                                                          make up 48% of
population are extremely scarce.
                                                                          the population
                                                                          of Los Angeles
Given interviews with stakeholders, there are several ways                County
in which advocates, policymakers, and funders can begin
to address the needs of the Latino community that face or
are at risk of facing homelessness. In general, homeless                                              but
                                                                                                      35% of the
prevention efforts must educate renters on tenant rights,
                                                                                                      homeless
including information regarding illegal rent increases and
                                                                                                      popoulation
evictions, and how to have evictions removed from rental
records. Furthermore, Latinos appear less likely than             SOURCE: LAHSA. 2017. “2017 Homeless Count Full Report.”
other populations to engage with the homeless service             https://www.lahsa.org/news?article=408-revised-2017-
                                                                  homeless-count-results&ref=hc.
system, and to self-identify as homeless. Therefore,
efforts to engage Latinos in homeless services must look



                                                                                                                            5
      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 42 of 60 Page ID
                                        #:2302

Latino Homelessness
in la county

Latinos remain the second largest ethnic group among         men and $62,000 for non-Latino White women (U.S.
homeless residents in Los Angeles County (Flaming,           Census 2017a). The numbers for foreign-born Latinos
Burns, and Carlen 2018). In 2017, they made up 48.6          are starker. About 53 percent of foreign-born Latinos
percent of the county’s population and 35 percent (18,334)   lack a high school degree and foreign-born Latinos have
of those experiencing homelessness.1 In three out of         median earnings of about $32,000 for men and $26,000
eight Service Planning Areas (SPA) (i.e., SPAs 2, 3, and     for women (U.S. Census 2017a). In Los Angeles, Latinos
7) Latinos made up the largest proportion of individuals     are more likely to be first time homeless compared to
experiencing homelessness (LAHSA 2017).                      other ethnic groups (Flaming et al., 2018), and more likely
                                                             to experience homelessness with children; 41 percent of
Latinos are a socially and economically vulnerable           Latinos experience homelessness with children compared
population. In Los Angeles County 37.6 percent of Latino     to 28 percent for blacks and 12 percent for Whites.
adults over the age of 25 lack a high school diploma (U.S.   Latino households experiencing homelessness are also
Census 2017a). Latinos also have some of the lowest          more likely to include intergenerational family members
median earnings at about $35,00 for men and $31,000          (Homelessness Policy Research Institute and CA Policy
for women, compared to $79,000 for non-Latino White          Lab 2018).




  6
   Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 43 of 60 Page ID
                                     #:2303




                  methodology
                                                                         FIGURE 3

Homelessness is a systemic issue that cuts across                       Interviewees BY SECTOR
various sectors. In order to understand the state
of Latino homelessness in Los Angeles County, we                 Local
                                                                                            Philanthropy
performed a literature review on the issue area and              Government
interviewed 24 stakeholders working in several                                  4
sectors between July and October 2018 (Figure 3).                                       6
Interviewees included program directors, executive
directors, outreach workers, and researchers.
Interviews were semi-structured and ranged from
30-60 minutes in length. Aims were three-fold: (1)         Research
understand why Latinos are becoming homeless;              and Policy   5
(2) detect what efforts, if any, are tailored to meet
the needs of Latinos experiencing homelessness; and
(3) identify resource gaps and policy roadblocks that                                   8
make it difficult to assist Latinos in precarious living                        1
situations.                                                                              Affordable
                                                                         Legal
                                                                         Services        Housing and
Interview field notes were used to assess prevalent                                      Homeless
themes across stakeholder interviews. Findings from                                      Services
interviews and the literature review were organized by
phase in the continuum of homeless services, ranging
from prevention to housing stabilization (Wong, Park,
and Nemon 2006). Emergent themes were also used
to inform recommendations for next steps. This report
is organized into the following sections:


>> Causes of Homelessness
>> Homeless prevention

>> Outreach and Service
   Engagement

>> Shelters and Rapid Rehousing

>> Permanent Housing
>> Recommendations




                                                                                                   7
    Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 44 of 60 Page ID
                                      #:2304




             Causes of
             homelessness
                                           Interviewees were asked what is driving Latino
                                           homelessness in Los Angeles County. Interviewees gave
                                           three primary reasons: (1) high rental costs; (2) a housing
                                           system that is challenging for immigrant and monolingual
                                           populations to navigate; and (3) individuals exiting jails,
                                           prisons, foster care, and immigration detention centers.


                                           1.1  Housing Pressures,
                                           Redevelopment, and Gentrification
                                           Many low-income communities throughout Los Angeles
                                           have experienced redevelopment that has fueled increased
                                           housing costs and the displacement of low-income
                                           households (UCLA Center for Neighborhood Knowledge
                                           2016). Individuals living in regions without rent control
                                           can see their cost of living increase from one month to
                                           another.2 Those living in buildings covered by the Rent
                                           Stabilization Ordinance in the City of Los Angeles are
                                           protected from exuberant rent increases.3 However, only
                                           80 percent of the City of Los Angeles’ rental housing is
                                           covered under rent control (UCLA Luskin Center 2018).
                                           Illegal rent increases are common and, for low-income
                                           households struggling to make rental payments, even
                                           increases permissible under rent control can make a unit
                                           unaffordable.

                                           Interviewees noted that landlords are using various
                                           tactics to displace low-income households and increase
                                           profits from rental units. Landlords were described as
                                           using “cash for keys,” offering renters a lump sum to
                                           vacate a unit. While “cash for keys” can occur under
                                           rent control laws, many renters are unaware that they
                                           are not obligated to take a “cash for keys” offer or that
                                           under current law they likely qualify for more than what
                                           the landlord may be offering. In addition, interviewees
                                           described some individuals as becoming homeless due
                                           to substandard housing. A lack of unit upkeep may be the


8
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 45 of 60 Page ID
                                       #:2305


        “ immigrants and monolingual renters
           are often unaware of their rights
           and are either afraid or lack the
              knowledge to assert them ”
result of a negligent landlord or, in some cases, an active      1.3 Factors Contributing to Latino
tactic used to remove tenants from rent-controlled units.        Homelessness
1.2 Challenges of an Immigrant                                   Understanding Latino homelessness requires a closer
and Monolingual Population                                       look at the various systems—including criminal justice,
                                                                 foster care, and immigration detention centers—that
Several interviewees working in affordable housing and           may be contributing to current homeless numbers. While
homeless services noted that immigrant and monolingual           more research is needed to investigate the degree to
Latinos have a particularly difficult time in the rental         which these factors are fueling Latino homelessness, the
market. Monolingual Spanish speakers have a challenging          experts we interviewed noted that the release of low-level
time understanding English documents, including leases           offenders is increasing the number of individuals exiting
and eviction notices. Monolingual renters may sign a             the criminal justice system, a system in which black and
rental lease without fully comprehending what it contains        Latino men are overrepresented (PEW Research Center
and inadvertently violate a stipulation. Interviewees            2018). Homeless count numbers also indicate a growing
described instances in which renters, in an effort to afford     number of transitional age youth, an issue also noted by
rental costs, unintentionally violated their lease by allowing   interviewees. These youth are likely to have been involved
someone not on their original lease to move into the unit        in foster care, another system that disproportionately
with them. Further, interviewees noted that immigrants           affects blacks and Latinos (Lanier et al. 2014). Lastly,
and monolingual renters are often unaware of their rights        interviewees providing homeless services have seen
and are either afraid or lack the knowledge to assert            increases in referrals for unaccompanied youth from
them. An increasingly hostile climate for immigrants in the      immigration detention centers. These youth are fleeing
country is also said to impact undocumented individuals’         dangerous situations in their home countries and often
(i.e., individuals lacking documents for legal immigration       have few social supports locally.
or residency) willingness to assert their rights for fear of
deportation. Interviewees noted that immigrant and mixed
status households are less likely to fight an eviction or an
illegal rent increase.

The experts we interviewed also stated that
undocumented elderly immigrants are particularly
vulnerable to homelessness. Undocumented elderly
Latinos do not qualify for social security benefits. In
addition, low wages, unstable income, and remittances
to one’s home country during working years, make this
population unlikely to have significant retirement savings.
If individuals do not have social support networks to assist
them, they are likely to end up on the streets with little
to no recourse for housing and connection to homeless
services.



                                                                                                                       9
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 46 of 60 Page ID
                                       #:2306

A closer Look
At the undocumented

In 2017, Latinos made up 48 percent of Los Angeles            Latino immigrants have complex needs, many are refugees
County’s population (U.S. Census 2017b); 40 percent           that have fled their home countries due to violence and
of Latinos in Los Angeles County were foreign born, 61        economic strife, and may require services that address
percent of which were not naturalized citizens (U.S.          health needs, as well as, financial concerns. Obtaining
Census 2017c).4 While difficult to establish an exact         resources can be difficult as undocumented individuals
count, estimates suggest that 9 percent of all foreign born   are barred from receiving public benefits, including cash
individuals living in LA County are undocumented (Center      assistance and federal housing subsidies.
for the Study of Immigrant Integration 2018).
                                                              In recent years, California has moved to increase its
Undocumented individuals face significant challenges.         protections of immigrants by declaring itself a sanctuary
Undocumented individuals tend to be employed in               state. Locally, County of Los Angeles has adopted
low-paying jobs with high turnover and few benefits           “sanctuary policies” that direct law enforcement to limit
(Massey, Durand, and Malone 2002; Passel, Director,           its cooperation with federal immigration enforcement
and Lopez 2009). They have lower levels of education          agents. Nonetheless, homeless service providers find
when compared to U.S. born residents. Undocumented            themselves in a difficult position in which they are serving
individuals are more likely than permanent residents and      immigrant populations that have unique needs but, given
citizens to be forced to move because they cannot afford      today’s national nativist climate, find it difficult to advocate
to pay rent, experience periods of decreased income, have     for these populations for fear of public backlash and
difficulty with transportation for work, and experience       risk to program participants’ safety. Programs serving
periods of homelessness (Chavez 2012). These individuals      undocumented populations remain limited, making this a
are also likely to feel stigmatized by public discourse       particulary vulnerable population.
that characterizes them as “drains” on public resources
(Keusch, Wilentz, and Kleinman 2006).




  10
      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 47 of 60 Page ID
                                        #:2307




                      Homelessness
                      PRevention
Prevention efforts for Latinos will benefit from focusing       need more information about where they can access
on economic stability and housing affordability. Latinos        programs to assist in the event of a housing crisis.
are disproportionately represented among the working            Interviewees stated that many Latinos are unaware of
poor (Bureau of Labor Statistics 2018). Low pay and             what type of assistance is available or may not know
unstable employment make this population vulnerable             how to navigate the system in order to obtain public
to experiencing homelessness as a direct result of              benefits. In addition, housing that is not maintained up
economic challenges. Homeless Latinos are more likely           to housing codes creates unsafe and unsanitary living
to report being employed, actively looking for work, or         conditions, which, left unaddressed, can lead individuals
being engaged in informal work when compared to other           to vacate a unit. Interviewees noted that renters have the
ethnic groups (Flaming et al., 2018). Latinos are also likely   right to report maintenance issues to local government
to double up (i.e., more than one family to a household),       agencies. However, a shortage of housing inspectors
living in overcrowded households (Burr, Mutchler, and           makes enforcement of citations difficult. If there is no
Gerst 2010). These households are on the edge of                follow-up by inspectors, this creates a situation where the
homelessness, but under current policies do not qualify         tenant becomes vulnerable to landlord retaliation if they
 for homeless services.                                         file a complaint. Therefore, there is a need to increase
                                                                the bandwidth of City and County code enforcement
2.1     Employment Challenges                                   programs. Lastly, interviewees believed that wealth
                                                                building in low-income communities has focused on
Interviewees noted that the current anti-immigrant climate      homeownership; yet, homeownership is economically out
has raised alarm among non-citizens. Particularly for           of reach for many households. Therefore, it is important
immigrants not granted work permits in the United States,       to promote other avenues of wealth building among low-
finding stable employment can be challenging. Moreover,         income households.
threats of deportation make it difficult for individuals to
stand up against labor violations, including wage theft.
Efforts to assure a living wage and increase worker
protections are essential. Interviewees also noted that
having a criminal record negatively affects employment
outcomes. Fair employment and Ban the Box legislation
(i.e., mandated removal of conviction history from job
applications) are central for increasing employment
opportunities. However, more resources are needed to
assist individuals with record expungement.

2.2     Housing Rights and Affordability
Interviewees acknowledged a need for tenant rights
education among the Latino community, including
information regarding illegal rent increases, illegal
evictions, and how to remove evictions from rental
records. In addition to knowing their rights, Latinos


                                                                                                                       11
      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 48 of 60 Page ID
                                        #:2308




      OUtreach and
      service engagement
There is indication that Latinos are not engaging with          often hear about services through word of mouth. Trust is
mainstream homeless services as a result of cultural            essential, particularly with immigrant households that may
differences and growing distrust of government due to           be distrustful of government institutions. Interviewees
an anti-immigrant climate. Homeless service providers           believed that institutions that have an established
noted that outreach workers have witnessed a rise in            reputation in the community are likely to be most
the number of Latinos living on the streets, but fewer          successful in encouraging service participation.
entering service agencies to receive support. Interviewees
attributed this discrepancy to three primary reasons:           Interviewees in homeless services noted that it is
1) gaps in service provision; 2) language and cultural          challenging to provide mental health support for Latinos.
barriers; and 3) fears surrounding immigration and public       For one, culturally, mental health remains a taboo subject.
charge designation.5                                            It is difficult to convince individuals to acknowledge that
                                                                they would benefit from, and subsequently receive, mental
                                                                health services. Even when someone does agree to
3.1     Gaps in Service Provision                               receive mental health services, if they are monolingual, it
                                                                is challenging to find Spanish-speaking therapists able to
Individuals that become homeless generally stay in the
                                                                consistently provide services. One interviewee stated that
area they were previously housed. However, not all
                                                                it is difficult to find bilingual therapists and, even when
communities are service rich, and gaps in homeless
                                                                she is able to connect her clients to someone that speaks
services can create barriers to service utilization.
                                                                Spanish, employment turnover at agencies providing
Interviewees noted that initial engagement is difficult in
                                                                mental healthcare can trigger a long wait for a new
communities that do not have sufficient outreach staff. In
                                                                bilingual therapist. This in turn decreases trust among
addition, if individuals are reached, but services are not
                                                                clients and negatively impacts service engagement.
available in the area, they may refuse to accept assistance
due to a desire to remain in place. Furthermore, according
                                                                Lastly, interviewees described clear service gaps for
to interviewees, Latinos experiencing homelessness are
                                                                undocumented individuals. Several public programs,
likely to be found in remote areas, such as riverbeds and
                                                                including the Supplemental Nutrition Assistance Program
highway overpasses, making them a difficult population to
                                                                and federal housing subsidies, do not serve undocumented
identify and engage. Latinos also appear to be less likely to
                                                                individuals. One interviewee also stated that there is no
seek services from traditional homeless service providers
                                                                medical assistance for the chronically ill undocumented.
and more likely to identify themselves as experiencing
                                                                Once they are released from a hospital there is nowhere
homelessness in nontraditional settings, such as medical
                                                                for them to go for long-term care.
clinics and churches. For Latinos, familiarity of and
trust in local institutions appears to be key. Interviewees
working in homeless service provision noted that Latinos




  12
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 49 of 60 Page ID
                                       #:2309




3.2 Language and Cultural                                     3.3 Public Programs and Public
Barriers to Outreach                                          Charge Designation
There are several language and cultural barriers              Various interviewees stated that immigrants are not
preventing Latinos from engaging with homeless                engaging with public assistance for fear of being labeled a
services. Interviewees stated that a lack of bilingual        “public charge.” If someone hopes to one day obtain U.S.
staff and translation of documents makes it difficult for     citizenship or permanent residency, being labeled a public
monolingual Latinos to access services. One interviewee       charge can deem this person ineligible. Given increasing
noted that while some agencies, such as the Department        hostility toward immigrants, there is a rising fear that any
of Public Social Services, offer translation services,        program that provides public assistance will negatively
individuals must be eligible for service provision from       affect an individual’s immigration status. Interviewees
the agency. In addition to language barriers, a lack of       described this belief as preventing individuals
familiarity with the service system can be challenging. In    experiencing, or at the brink of experiencing
particular, immigrants have a difficult time navigating and   homelessness, from seeking and accepting assistance.
understanding how systems function in the United States.      However, not all public programs label someone a public
Interviewees working in homeless outreach and service         charge and those that do are primarily considered
provision stated that more resources are needed to assist     to fall under two categories: (1) the receipt of public
with immigrant integration, including workshops informing     cash assistance for income maintenance, or (2)
individuals of their rights and how to navigate legal and     institutionalization for long-term care at government
public service systems.                                       expense (USCIS 1999). In addition, while a non-citizen
                                                              parent may be ineligible for government programs, their
Homeless service providers and outreach workers               U.S. born children can qualify to receive various services
believed that a reluctance to engage in services is also      (e.g., Supplemental Nutrition Assistance Program).
tied to cultural differences in how Latinos perceive          However, the current anti-immigrant climate appears
homelessness. Several interviewees noted that Latinos         to have increased questions regarding the use of public
are hesitant to identify themselves as experiencing           services.
homelessness. When offered services, Latinos were
described as expressing “pride” and/or “shame.” Latinos       Interviewees noted that a lack of information has led
do not appear to identify with mainstream perceptions of      many immigrants to view all public services as presenting
homelessness, instead seeing themselves as part of the        a potential risk to their immigration status in the U.S.
working poor and homelessness as something that they          Further, the Trump administration has proposed expanding
can remedy through individual perseverance. Further,          the definition of public charge to include the receipt of
Latinos experiencing housing insecurity may double up         non-cash assistance, such as medical assistance (U.S.
or live in untenable housing situations, such as converted    Citizenship and Immigration Services, DHS 2018). If this
garages and other substandard housing. Due to these           proposal becomes law, millions of authorized immigrants
dynamics, interviewees expressed a need to raise public       and mixed status families will be affected. Nationally,
awareness regarding the prevalence and causes of              estimates suggest that nearly 50 percent of non-citizens
homelessness within the Latino community.                     and one third of U.S. born persons could be affected,
                                                              including 10.4 million citizen children with at least one
                                                              noncitizen parent (Perreira, Yoshikawa, and Oberlander
                                                              2018). These individuals are likely to withdraw themselves
                                                              and their children from service receipt and refuse all
                                                              forms of public assistance.




                                                                                                                      13
 Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 50 of 60 Page ID
                                   #:2310




shelters and
rapid REhousing
                                        Shelters are an important part of the homeless service
                                        system. Shelters can be a place for individuals to be
                                        assessed and linked to services, including rapid rehousing
                                        support (USICH 2018a).6 Rapid rehousing is designed to
                                        help individuals and families quickly exit homelessness
                                        through assistance with housing identification, move
                                        in assistance, and case management services (USICH
                                        2018b). Rapid rehousing is a best practice for addressing
                                        homelessness, and aims to ensure that assistance can be
                                        provided to the greatest number of people. Consequently,
                                        an operating principle is that “households should receive
                                        ‘just enough’ assistance to successfully exit homelessness
                                        and avoid returning to the streets” (USICH 2018b). When
                                        it comes to serving Latinos experiencing homelessness,
                                        according to our interviews, there are challenges with
                                        rapid rehousing policy, as well as using shelters as a point
                                        of service entry.

                                        4.1     Shelter Use
                                        Interviewees noted that Latinos experiencing
                                        homelessness are less likely to use shelters, and more
                                        likely to rely on social networks or use vehicles as a
                                        source of temporary housing. According to the experts we
                                        spoke with, there are several reasons why Latinos may
                                        choose not to use homeless shelters. For one, Latinos
                                        are more likely to experience homelessness as part of a
                                        family unit, and spaces in family shelters can be limited.
                                        Further, Latinas fleeing domestic violence fear being
                                        separated from male children in women only quarters.
                                        Other individuals avoid shelters because they believe
                                        that the Department of Children and Family Services
                                        will remove their children from the household if they are
                                        identified as being homeless. Interviewees working in
                                        homeless service provision also noted that Latinos report
                                        discrimination in the shelter system both by staff and
                                        other shelter participants. For undocumented individuals,


14
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 51 of 60 Page ID
                                       #:2311



   “ For undocumented individuals, rumored
immigration raids and the threat of deportation
    are also reasons to avoid shelter use “

rumored immigration raids and the threat of deportation        who may have limited access to public services and
are also reasons to avoid shelter use. Lastly, as with other   struggle with inconsistent employment and low wages.
homeless services, interviewees believed that Latinos are      These individuals require longer-term assistance to
reluctant to identify themselves as homeless and harbor        assure stabilization. Furthermore, in order to access
overall negative perceptions of the shelter system.            many services, individuals must possess identification
                                                               cards, which can be challenging for immigrants to obtain.
4.2 Rapid Rehousing and                                        Interviewees noted that the Los Angeles’s Coordinated
                                                               Entry System (CES), a countywide system linking
Performance Funding                                            individuals experiencing homelessness to resources, is
                                                               aimed at quickly getting someone through the system
Interviewees noted that there are no formal programs to
                                                               but sometimes this means a focus on “paper readiness,”
assist undocumented individuals and, even when these
                                                               which may be leaving harder-to-serve populations out.
individuals qualify for mainstream homeless programs,
                                                               Given these various challenges, not all organizations
they are not prioritized. An interviewee in homeless
                                                               may feel equipped to handle immigrants’ unique needs.
services stated that undocumented individuals are not
                                                               Not surprisingly, providers with reputations for serving
prioritized because paperwork is difficult to obtain,
                                                               Spanish-speaking populations report seeing increases in
resulting in a greater amount of time and effort for
                                                               referrals from other homeless service providers.
program enrollment. A shift toward performance-based
funding can disadvantage organizations serving groups
that have a difficult time being “paper ready” and/or take
longer to achieve housing stability.

One interviewee gave the example of rapid rehousing
funds. The rapid rehousing program is intended to assist
individuals in maintaining stable housing by providing
rental assistance and service connection. Service
organizations apply for funds through a competitive
process in which they detail the amount of funding
requested and the number of people to be served.
Organizations are allowed to assist someone under rapid
rehousing for a maximum of 24 months. However, most
providers aim to taper services off by 6 months to spread
funds amongst a larger number of program participants.
If an organization is not able to serve the number of
individuals stated in their funding contract, it may not be
considered competitive for future funding when contrasted
with others that have met stated goals. Nevertheless, an
organization’s ability to perform well is in direct relation
to the population it serves and, according to interviewees,
it is particularly difficult to serve immigrant populations



                                                                                                                     15
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 52 of 60 Page ID
                                       #:2312




  Permanent housing
There is a clear need for more affordable housing            households and are more likely to experience
throughout Los Angeles County. Advocates estimate that       homelessness as a family unit. Consequently, larger
the county needs over 500,000 new units of affordable        housing units are important for keeping families intact. In
housing to meet the housing demands of very low and          addition, interviewees stated that obtaining support for
extremely low-income earners (California Housing             affordable housing construction can be difficult in Latino
Partnership 2017). Los Angeles County’s local and            communities. They attributed this to a lack of knowledge
municipal elections suggest widespread public support        regarding how affordable housing works, a fear that
for addressing the housing affordability crisis through      new development will drive housing pressures, and a
taxpayer-approved appropriations. Although not able          lack of visible Latino leadership championing affordable
to meet all affordable housing needs in the county, in       housing developments in their communities. Interviewees
2016, voters approved the Homelessness Reduction             working in the area of affordable housing stated that local
and Prevention, Housing, and Facilities Bond, known as       leadership is essential to assure trust in the process of
Measure HHH, and a new sales tax for homeless services       affordable housing development. However, applications
and prevention, Measure H. Measure HHH is a $1.2 billion     for development funds currently give no advantage to
bond measure for the development of affordable housing       organizations that work and have a relationship with the
targeted towards homeless individuals in the City of Los     community that they propose to build in. Having local
Angeles (LA County Homeless Initiative 2018). Measure        providers develop housing can be one way to address
H will provide an estimated $3.5 billion over 10 years for   local resistance.
rent subsidies and services. Together, Measures HHH and
H will create or subsidize an estimated 15,000 permanent
supportive housing units. However, there are challenges to
assuring that Latinos are adequately served through these
homelessness measures.

5.1 Building for the Latino
Community
Interviewees working for affordable housing providers
noted that the majority of units constructed to serve
homeless populations target singles and do not
accommodate families. This represents a significant
challenge when serving Latinos, who, according
to interviewees, frequently have intergenerational




  16
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 53 of 60 Page ID
                                       #:2313




                              Conclusion
This report is intended to expand the conversation on           non-citizens, including participation in public housing
Latino homelessness. We find that culture, language,            and Section 8. Further, the number of housing programs
socioeconomic status, and immigration distinctly shape          that undocumented individuals qualify for are extremely
the experience of homelessness among Latinos. Efforts           limited. Given these challenges, there is need to explore
to address the needs of the Latino community will require       alternative affordable housing models, including shared
increased political will and leadership. Latinos clearly face   housing and the use of local funds that are not limited
unique challenges, but we need more research aimed at           by federal immigration policy. Latino households are also
understanding how Latinos experience homelessness and           often intergenerational and require affordable housing
best practices for addressing this populations’ needs.          developers to invest in larger unit sizes. Furthermore,
                                                                community trust is essential and local organizations
Increasing homeless service engagement will require             that have been in the community for several years
improved language access, public awareness regarding            are well positioned to advocate for affordable housing
service availability, and culturally informed outreach          developments in their community.
efforts (e.g., taking into consideration the cultural primacy
of family). Noncitizens face particular challenges when it      Keeping Latinos housed requires that they be informed
comes to service receipt, including fears of being labeled      of their rights as renters and how to obtain assistance
a public charge and threats of deportation. Furthermore,        fighting illegal rent increases and evictions. Immigrant
undocumented immigrants do not qualify for most                 households are frequently unfamiliar with rent control and
services resulting in a shortfall of resources for this         tenant right laws, which can potentially keep individuals
population. There is a need for increased partnerships          housed in decent, safe, and sanitary housing. City and
between legal aid and homeless services to assist with          county code enforcement agencies can play an important
immigration concerns and assess service eligibility. In         role in informing renters of their rights and enforcing
addition, it is important to build trust within immigrant       building codes, but these programs need to be adequately
communities. Providers should be trained on protecting          funded and staffed to reach all renter households.
undocumented populations, including how to address              Prevention must also address overcrowding; doubled up
incidents involving Immigration and Customs Enforcement         households live on the edge of homelessness, but under
(ICE). Latinos experiencing homelessness are also not           current policies do not qualify for homeless services.
likely to identify as homeless and are more likely than         Additional research that increases our understanding
other populations to connect with homeless services             of the Latino homeless experience and best practices
through non-traditional connection points (e.g., medical        for addressing this populations’ needs will be critical to
clinics) and to obtain information regarding service            improve care.
availability from social networks. Consequently, trust in
local providers and community social supports play central
roles for Latinos.

Immigrant populations, particularly those that are
undocumented, may have a difficult time accessing
affordable housing programs. As previously noted,
possible changes to the federal public charge policy
will have negative effects on service engagement of



                                                                                                                      17
     Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 54 of 60 Page ID
                                       #:2314



                                                                             Recomme
                                                                             Recomme
Addressing Latino homelessness will require a number of
strategies. Some of these strategies are applicable across
                                                                homeless prevention
racial/ethnic groups, while others are specific to the Latino   Low-income Latinos are likely to live in inadequate
community.                                                      housing, while living on the edge of homelessness they
                                                                do not qualify for homeless services.

                                                                Early identification and intervention:
Systemic                                                        >> Expand definitions of homelessness to include 		
                                                                      substandard and overcrowded housing
There is a notable lack of research on Latino
homelessness. More research is required to identify the         There is a need for increased affordable housing across
needs of this population and best practices.                    Los Angeles County. This includes the creation of new
                                                                units, as well as preserving current units.
Future research:
>> Analyze and evaluate existing data                           Increase affordable housing and renter’s rights:
>> Examine how Latinos experience homelessness                  >> Support efforts to expand rent control
>> Identify best practices for outreach targeted                >> Increase awareness of tenant rights
    towards Latinos                                             >> Invest in housing code enforcement programs
>> Develop understanding of how Latinos navigate the
     homeless service system                                    Social supports play an important role in homeless
                                                                prevention, particularly for Latino households who
It important to bring together providers that serve Latinos     rely heavily on informal supports to prevent or exit
experiencing homelessness. Providers would benefit from         homelessness.
knowledge sharing and the opportunity to work together to
advocate for resources and policy change.                       Build community:
                                                                >> Invest in community building in low-income Latino
Coalition Building:                                                  communities
>> Establish Los Angeles Homelessness Service
    Authority Ad Hoc Committee on Latino Homelessness           Undocumented individuals have a difficult time finding
                                                                well paying stable employment. It is important to identify
In addition to using data to assess current efforts to          strategies to improve economic stability among this
address Latino homelessness, it would be beneficial to          group.
establish goals and measures of success for service
engagement and housing stability among this population.         Increase economic stability:
                                                                >> Support self-employment, including street vending
Measures of Success:                                                 and day labor
>> Outline what success looks like for Los Angeles 		           >> Increase opportunities for youth employment
   County’s efforts to address Latino homelessness




  18
       Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 55 of 60 Page ID
                                         #:2315



endations
endations
   outreach and service                                             shelter and rapid
   engagement                                                       rehousing
 Homeless services targeted toward Latinos would                  Regardless of race/ethnicity, economic opportunities are
 benefit from stronger bilingual, and culturally-competent        essential in assuring housing stability.
 approaches.
                                                                  Increase economic opportunities:
 Increase access to services:                                     >> Need for employment counseling
 >> Increase language access through bilingual staff and
      translation of materials                                    Performance based funding can make it difficult to assist
 >> Increase public awareness through Spanish media               hard to serve populations. This appears to be particularly
      on why Latinos are becoming homeless and services           true for homeless service providers assisting Latino
      available                                                   immigrants who may be employed in unstable and low
 >> Expand homeless outreach to non-traditional 		                paying jobs.
      homeless service connection points (research must
      be done to identify these)                                  Consider alternatives to performance based funding:
 >> Identify best practices for culturally informed 		            >> Funders should take into account challenges of
      outreach (including the role of family)                          populations served, not just the total number of 		
                                                                       individuals assisted
 Non-citizen Latinos face unique challenges with regards to
 service receipt, including a lack of access to various public
 services and the threat that service receipt will affect their     Permanent housing
 immigrations status in the U.S.
                                                                  Latino households experiencing homelessness may have
 Fill service gaps:                                               unique housing needs, including a need for larger units
 >> Promote partnerships between legal and homeless               to accommodate intergenerational family members.
       services                                                   Furthermore, undocumented individuals do not qualify for
 >> Advocate for services that meet the unique needs of           federal housing programs. Consequently, there is a need to
       undocumented individuals                                   explore additional housing resources for this population.

 For Latinos, familiarity of and trust in local institutions      Increase housing options:
 appears to be key to service engagement.                         >> Explore alternative housing models including shared
                                                                        housing
 Build community trust:                                           >> Build larger affordable housing units to 			
 >> Continue to take steps to assure the safety of 		                   accommodate intergenerational households
      immigrant populations                                       >> Support local housing developers looking to build in
 >> Emphasize shelters as “sensitive locations” 		                      the communities they are based
      protected from immigration enforcement
 >> Increase awareness of services that all Angelinos
      qualify for regardless of citizenship status




                                                                                                                         19
      Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 56 of 60 Page ID
                                        #:2316




          Citations
          And Endnotes
Bureau of Labor Statistics. 2018. “A Profile of the Working Poor, 2016 :   LA County Homeless Initiative. 2018. “2019-20 Measure H Funding
BLS Reports: U.S. Bureau of Labor Statistics.” 2018. https://www.bls.      Recommendations.” Homeless Initiative (blog). 2018. http://homeless.
gov/opub/reports/working-poor/2016/home.htm.                               lacounty.gov/measure-h/.

Burr, Jeffrey A., Jan E. Mutchler, and Kerstin Gerst. 2010. “Patterns      LAHSA. 2017. “2017 Homeless Count Full Report.” https://www.lahsa.
of Residential Crowding among Hispanics in Later Life: Immigration,        org/news?article=408-revised-2017-homeless-count-results&ref=hc.
Assimilation, and Housing Market Factors.”
                                                                           Lanier, Paul, Katie Maguire-Jack, Tova Walsh, Brett Drake, and
The Journals of Gerontology Series B: Psychological Sciences and           Grace Hubel. 2014. “Race and Ethnic Differences in Early Childhood
Social Sciences 65B (6): 772–82. https://doi.org/10.1093/geronb/           Maltreatment in the United States.” Journal of Developmental &
gbq069.                                                                    Behavioral Pediatrics 35 (7): 419–426.

California Housing Partnership. 2017. “Los Angeles County Renters          Massey, Douglas S., Jorge Durand, and Nolan J. Malone. 2002. Beyond
in Crisis: A Call for Action.” 2017. http://1p08d91kd0c03rlxhmhtydpr.      Smoke and Mirrors: Mexican Immigration in an Era of Economic
wpengine.netdna-cdn.com/wp-content/uploads/2017/05/Los-Angeles-            Integration. Russell Sage Foundation.
County-2017.pdf.
                                                                           Molina, Edna. 2000. “Informal Non-Kin Networks among Homeless
Center for the Study of Immigrant Integration. 2018. “Quick Fact LA        Latino and African American Men: Form and Functions.” The American
County.” 2018. https://dornsife.usc.edu/csii/data-charts/.                 Behavioral Scientist; Thousand Oaks 43 (4): 663–85.

Chavez, Leo R. 2012. “Undocumented Immigrants and Their Use of             Myers, Dowell, and Seong Woo Lee. 1996. “Immigration Cohorts and
Medical Services in Orange County, California.” Social Science &           Residential Overcrowding in Southern California.” Demography 33 (1):
Medicine 74 (6): 887–893.                                                  51. https://doi.org/10.2307/2061713.

Conroy, Stephen J., and David M. Heer. 2003. “Hidden Hispanic              Passel, Jeffrey S., Paul Taylor Director, and Mark Hugo Lopez. 2009.
Homelessness in Los Angeles: The ‘Latino Paradox’ Revisited.”              “A Portrait of Unauthorized Immigrants in the United States.”
Hispanic Journal of Behavioral Sciences 25 (4): 530–538.
                                                                           Perreira, Krista M., Hirokazu Yoshikawa, and Jonathan Oberlander.
“Economic Roundtable | Who Counts.” 2017. 2017. https://economicrt.        2018. “A New Threat to Immigrants’ Health—The Public-Charge Rule.”
org/publication/who-counts/.                                               New England Journal of Medicine 379 (10): 901–903.

Flaming, Daniel, Patrick Burns, and Jane Carlen. 2018. “Escape Routes:     PEW Research Center. 2018. “Gap between Number of Blacks, Whites
Meta-Analysis of Homelessness in LA.”                                      in Prison Narrows.” Pew Research Center (blog). 2018. http://www.
                                                                           pewresearch.org/fact-tank/2018/01/12/shrinking-gap-between-
Homelessness Policy Research Institute and CA Policy Lab. 2018.            number-of-blacks-and-whites-in-prison/.
“Examining Equity in the Homeless Service System Through Data.”
Presented at the LAHSA Ad Hoc Committee on Black People                    UCLA Center for Neighborhood Knowledge. 2016. “Updates to
Experiencing Homelessness, May 21, 2018.”                                  Gentrification Index & Map.” 2016. https://knowledge.luskin.ucla.
                                                                           edu/2018/07/11/updates-to-gentrification-index-map/.
Keusch, Gerald T., Joan Wilentz, and Arthur Kleinman. 2006. “Stigma
and Global Health: Developing a Research Agenda.” The Lancet 367           “UCLA Luskin Center Report on Historical Rent Control in Los Angeles,
(9509): 525–527.                                                           The Planning Report.” 2018. 2018. https://www.planningreport.
                                                                           com/2018/10/01/ucla-luskin-center-report-historical-rent-control-los-
Krivo, Lauren J. 1995. “Immigrant Characteristics and Hispanic-            angeles.
Anglo Housing Inequality.” Demography 32 (4): 599–615. https://doi.
org/10.2307/2061677.




   20
       Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 57 of 60 Page ID
                                         #:2317



United States Interagency Council on Homelessness (USICH). 2018a.       Endnotes
“Using Shelter Strategically to End Homelessness.” Accessed October
12, 2018b. https://www.usich.gov/news/using-shelter-strategically-to-   1 While proportionately the Latino homeless population is smaller
end-homelessness/.                                                      than the overall Latino population in the county, the 2017
                                                                        count represented a 55 percent increase from the previous year
———. 2018. “Rapid Re-Housing.” Accessed October 12, 2018b. https://     (2016), which found Latinos made up 27 percent (11,861) of the
www.usich.gov/solutions/housing/rapid-re-housing/.                      homeless population. In 2017, seven out of the eight Service
                                                                        Planning Areas (SPA) saw significant increases in their Latino
U.S. Census. 2017a. “Selected Profile in the United States 2017         homeless population. However, the accuracy of the count has been
American Community Survey 1-Year Estimates.” 2017. Retrieved            brought into question (“Economic Roundtable | Who Counts” 2017) and,
January 25, 2019 from https://factfinder.census.gov/faces/              in 2018, the number of Latinos experiencing homelessness stabilized at
tableservices/jsf/pages/productview.xhtml?pid=ACS_17_1YR_               35 percent (17,540).
S0201&prodType=table                                                    2 In September 2018, Los Angeles County supervisors voted to
                                                                        temporarily restrict rent increases in unincorporated Los Angeles to 3
———. 2017b. “Comparative Demographic Estimates, 2013-2017               percent.
American Community Survey 5-Year Estimates.” 2017. https://             3 In the City of Los Angeles, the Rent Stabilization Ordinance (RSO)
factfinder.census.gov/faces/tableservices/jsf/pages/productview.        applies to rental properties that were built on or before October 1,
xhtml?pid=ACS_17_5YR_CP05&prodType=table.                               1978. The RSO covers allowable rent increases, registration of rental
                                                                        units, legal reasons for eviction, evictions requiring payment of tenant
———. 2017c. “Nativity and Citizenship Status (Hispanic or Latino),      relocation assistance, and buyout disclosures.
2013-2017 American Community Survey 5-Year Estimates.”                  4 Individuals that are not naturalized may still be authorized to live
2017. https://factfinder.census.gov/faces/tableservices/jsf/pages/      and work in the states via work permits or residency status. However,
productview.xhtml?pid=ACS_17_5YR_B05003I&prodType=table.                a significant number of individuals may be undocumented.
                                                                        5 According to the U.S. Citizenship and Immigrations Services
U.S. Citizenship and Immigration Services, DHS. 2018. “Federal          (USCIS), a public charge is a noncitizen that the government believes
Register :: Inadmissibility on Public Charge Grounds.” 2018. https://   has or is likely to become primarily dependent on government
www.federalregister.gov/documents/2018/10/10/2018-21106/                assistance.
inadmissibility-on-public-charge-grounds.                               6 The lexicon has begun to shift from “shelters” to “bridge housing.”
                                                                        Bridge Housing emphasizes the role that temporary shelters play in
USCIS. 1999. “Repayment of Public Benefits.” 1999. https://www.         transitioning individuals out of homelessness and into permanent
uscis.gov/ilink/docView/FR/HTML/FR/0-0-0-1/0-0-0-54070/0-0-0-           housing.
54088/0-0-0-55744/0-0-0-55805.html.

Wong, Yin-Ling Irene, Jung Min Park, and Howard Nemon. 2006.
“Homeless Service Delivery in the Context of Continuum of Care.”
Administration in Social Work 30 (1): 67–94. https://doi.org/10.1300/
J147v30n01_05.




                                                                                                                                           21
  Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 58 of 60 Page ID
                                    #:2318




Mission:       UCLA Latino Policy & Politics Initiative (LPPI) is a comprehensive think tank that addresses
the most critical domestic policy challenges facing Latinos and other communities of color in states and
localities across the U.S. LPPI leverages UCLA’s cross-disciplinary strengths to create an enterprise-wide
home for Latino social policy with expertise in over a dozen issue areas including civil rights, criminal justice,
educational equity, health access, voting and civic participation. LPPI fosters innovative research, leverages
policy-relevant expertise, drives civic engagement, and nurtures a leadership pipeline to propel viable policy
reforms that expand opportunity for all Americans. Learn more at: latino.ucla.edu.

Acknowledgements: This report was made possible by a cohort of talented policy fellows who
include Dora Armenta and Gabriela Solis with support from Executive Director Sonja Diaz. Dr. Chinchilla was
supported by Massachusetts Institute of Technology’s Priscilla King Gray Public Service Center and VA Office
of Academic Affiliations through the Health Service Research and Development Post-Doctoral Fellowship.
The contents do not represent the views of the U.S. Department of Veterans Affairs or the United States
Government. A sincere debt of gratitude to all of the experts that contributed to this publication.

Jovenes Inc.
East Los Angeles Community Corporation
Esperanza Community Housing Corporation
USC Suzanne Dworak-Peck School of Social Work
USC’s Program for Environmental and Regional Equity
Economic Roundtable
Nonprofit Finance Fund
Los Angeles Homeless Services Authority
United Way of Greater Los Angeles
Conrad N. Hilton Foundation
The People Concern
Proyecto Pastoral
LA Family Housing
Legal Aid Foundation of Los Angeles
Office of Los Angeles County Supervisor Mark Ridley-Thomas
Office of Los Angeles Mayor Eric Garcetti
Homeless Outreach and Proactive Engagement (HOPE) Team
City of Santa Monica Regional Collaboration on Homelessness
Social Venture Partners Los Angeles

Graphic Designer: Dora Armenta
Photographer: Sonja Diaz




Contact Information:
UCLA LPPI
3250 Public Affairs Building                                                                    Follow us!
Los Angeles, CA
90095-1656                                                                                         @UCLAlatino
latino@luskin.ucla.edu                                                                             @UCLAlatino
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 59 of 60 Page ID
                                  #:2319
Case 2:20-cv-02291-DOC-KES Document 154-1 Filed 07/17/20 Page 60 of 60 Page ID
                                  #:2320




   LATINO POLICY &
   POLITICS INITIATIVE
